Citation Nr: 0321850	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  01-09 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  
Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Using the information provided in the 
VA Forms 21-4138 received in April 2003, 
please undertake all necessary efforts to 
retrieve treatment records from the 
medical providers identified by the 
veteran.  If any of these records are not 
available, please attempt to obtain 
written confirmation of that fact.
 
2.  Please request the U. S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) to provide any 
information available which might 
corroborate the veteran's stressors as 
follows:

a.  While serving aboard the U.S.S. 
Mahan-DLG-11 between June 1962 and 
January 1963, the U.S.S. Mahan DLG-
11 stationed in the waters of 
Vietnam and fired its guns in 
support of the South Vietnamese 
Army;

b.  While sailing down the "Saigon 
River" (the Mekong?), the U.S.S. 
Mahan-DLG-11 came under enemy fire 
(between June 1962 and January 
1963?);

c. While on shore leave in Saigon 
between October 24 to the 28, 1962, 
the veteran saw two bodies in the 
street and was threatened by a South 
Vietnamese soldier.  He reported 
this incident to his chief petty 
officer.  [Please check the 
appropriate logs.]   

3.  After the above development requested 
in Nos. 1 and 2 has been completed to the 
extent possible, please make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded the 
following examination:

A VA examination by a psychiatrist to 
determine the nature and extent of any 
psychiatric disorder, to include PTSD.  
The examiner is to be informed that only 
stressors verified by the RO or the Board 
may be used as a basis for a diagnosis of 
PTSD.  All tests deemed necessary should 
be performed.  If a diagnosis of PTSD is 
appropriate, the psychiatrist should 
specify the stressor(s) that caused the 
disorder.  

If psychiatric disorders, other than 
PTSD, are diagnosed, it is requested that 
the psychiatrist render an opinion as to 
whether it is as likely as not that any 
acquired psychiatric disorder diagnosed 
is related to military service.  A 
complete rational for any opinion 
expressed should be included in the 
report. 

Send the claims folder to the examiner 
for review in conjunction with the 
examination.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


